 

 

IN THE UNITED STATES DISTRICT COURT

| 9SEP 13 PM 2:3
FOR THE SOUTHERN DISTRICT OF GEORGIA M!9SEP 13 Pit 2 Si

AUGUSTA DIVISION CLER «UM. (Ueno

DONALD H. GAMBLE, JR., )
Petitioner,
V. 5 CV 118-204
CLINTON PERRY, JR., Warden,
Respondent.
ORDER

After a careful, de novo review of the file, the Court concurs with the Magistrate
Judge’s Report and Recommendation, to which no objections have been filed. Accordingly,
the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,
and STAYS and HOLDS IN ABEYANCE this action while Petitioner exhausts his state
court remedies. The Court ORDERS Petitioner to commence state proceedings and file a
notice of compliance within sixty days of the date of this Order. Petitioner shall have sixty
days from the date he has exhausted his state court remedies to file a motion to lift the stay.

SO ORDERED this [3 day of September 2019, at Augusta, Georgia.

 
   

STATES DISTRICT COURT
HERN DISTRICT OF GEORGIA

 
